 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



EXHIBIT 10.1
 
EMPLOYMENT AGREEMENT 
 
This Employment Agreement (the “Agreement”) is made and entered into effective
as of the first day of December, 2005, by and between DRUGMAX, INC., a Nevada
corporation (the “Company”), and EDGARDO A. MERCADANTE, an individual
(“Executive”).
 
WITNESSETH:
 
WHEREAS, the Company provides a wide variety of prescription and
non-prescription healthcare-related diagnostic products used for the treatment
of chronic diseases through its specialty pharmacies and online, and distributes
pharmaceuticals, over-the-counter products, health and beauty aids, nutritional
supplements and other related products through its wholesale distribution
centers (such activities, together with all other activities of the Company and
its subsidiaries, as conducted at or prior to the termination of this Agreement,
and any future activities reasonably related thereto which are contemplated by
the Company and/or its subsidiaries at the termination of this Agreement
identified in writing by the Company to Executive at the date of such
termination, are hereinafter referred to as the “Business Activities”);
 
WHEREAS, the Company desires to employ Executive upon the terms and subject to
the terms and conditions set forth in this Agreement; and,
 
WHEREAS, Executive desires to be employed by the Company upon the terms and
subject to the conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the premises, the mutual promises, covenants
and conditions herein contained and for other good and valuable considerations,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
intending to be legally bound hereby agree as follows:
 
Section 1. Employment. The Company hereby employs Executive, and Executive
hereby accepts employment with the Company, all upon the terms and subject to
the conditions set forth in this Agreement.
 
Section 2. Capacity and Duties. Executive is and shall be employed in the
capacity of Chief Executive Officer and Chairman of the Board of Directors of
the Company and shall have such duties, responsibilities and authorities as are
assigned to him by the Board of Directors of the Company (the “Board”). Subject
to the control and general directions of, and the general policies and
guidelines established, by the Board and except as otherwise herein provided,
Executive shall devote such of his business time, best efforts and attention as
necessary to promote and advance the business of the Company and its
subsidiaries and to perform diligently and faithfully all the duties,
responsibilities and obligations of Executive to be performed by him under this
Agreement. Executive’s duties shall include ongoing management and oversight of
the general business operations of the Company and its subsidiaries. During the
Employment Period (as hereinafter defined), Executive may engage in other
business activities; provided, however, that such activities do not unreasonably
interfere with Executive’s performance of his obligations hereunder or violate
Section 15 or Section 18 hereof; and provided, further, that any such activity
is fully disclosed to the Company.
 
Section 3. Term of Employment. The initial term of employment of Executive by
the Company pursuant to this Agreement shall be for the period (the “Initial
Term”) commencing on December 1, 2005 (the “Commencement Date”) and ending on
November 30, 2008, or such earlier date that Executive’s employment is
terminated in accordance with the provisions of this Agreement. The Initial Term
automatically shall be extended for successive additional one year periods
(each, an “Extended Term”) unless written notice is given by either party to the
other party no later than 120 days prior to the expiration of the Initial Term
or any Extended Term. (The Initial Term, together with each and any Extended
Term, is sometimes hereinafter called the “Employment Period”).
 
Section 4. Place of Employment. Executive’s principal place of work shall be
located at the principal offices of the Company in Farmington, Connecticut.

1

--------------------------------------------------------------------------------





Section 5. Compensation. During the Employment Period, subject to all the terms
and conditions of this Agreement and as compensation for all services to be
rendered by Executive under this Agreement, the Company shall pay to or provide
Executive with the following:
 
5.01 Base Salary. The Company shall compensate Executive during the life of this
agreement for his services hereunder no less than a base annual salary of Three
Hundred Forty-Six Thousand Four Hundred and Sixty-Six and 12/100 Dollars
($346,466.12), payable at such intervals (at least biweekly), net of applicable
federal state and local taxes of any kind required by law to be withheld with
respect to such payment, as salaries are paid generally to other executive
officers of the Company. For fiscal years beginning 2007 and thereafter, the
Board shall examine and modify Executive’s base salary with reference to
prevailing competitive standards for comparable positions in organizations
similar to the Company, as determined by an independent consultant approved by
the Board and Executive.
 
5.02 Cash Bonus. The Company shall pay to Executive an annual bonus as specified
in a plan adopted each year by the Board. For fiscal year 2006, Executive’s
incentive at target performance levels shall be no less than 100% of base pay.
 
5.03 Other Benefits. The Company shall provide Executive with the other benefits
specified on Exhibit 5.03 attached hereto, which benefits shall not be deemed to
be lieu of any other benefits or compensation to which Executive is entitled
hereunder or otherwise.


5.04 Stock Options and Restricted Stock. At the end of the first year of the
Initial Term, the Company shall issue to Executive stock options and restricted
stock at fair market value and comparable in amounts to those issued to a chief
executive officer and chairman of the board of directors of a comparable
publicly-traded corporation.
 
Section 6. Adherence to Standards. Executive shall comply with the written
policies, standards, rules and regulations of the Company from time to time
established for all executive officers of the Company.
 
Section 7. Review of Performance. The Board shall periodically review and
evaluate the performance of Executive under this Agreement with Executive.
 
Section 8. Expenses. The Company shall reimburse Executive for all reasonable,
ordinary and necessary expenses (including, but not limited to, automobile and
other business travel and customer entertainment expenses) incurred by him in
connection with his employment hereunder in accordance with Company policy;
provided, however, Executive shall render to the Company a complete and accurate
accounting of all such expenses in accordance with the substantiation
requirements of Section 274 of the Internal Revenue Code of 1986, as amended
(the “Code”), as a condition precedent to such reimbursement.
 
Section 9. Termination with Cause by the Company. This Agreement may be
terminated with Cause (as hereinafter defined) by the Company provided that the
Company shall (i) give Executive the Notice of Termination (as hereinafter
defined), and (ii) pay Executive his annual base salary through the Termination
Date (as hereinafter defined) at the rate in effect at the time the Notice of
Termination is given, plus any bonus or incentive compensation which has been
earned or has become payable pursuant to the terms of any compensation or
benefit plan as of the Termination Date. Notwithstanding the foregoing, if
Executive is terminated with Cause pursuant to Section 11.02(ii) and,
subsequently, charges are dropped, Executive is found not guilty or otherwise
cleared of wrongdoing, before or after trial or following appeal, then in such
event, the Company shall promptly thereupon pay Executive (or to his estate in
the event of Executive’s death) two year’s severance equal to the amount of the
compensation and other benefits described in Section 5 of this Agreement to
which Executive was entitled as of the Termination Date, with such payments
being made in equal installments over the 24 months following the Termination
Date, and such other amount as may be necessary to make Executive whole for any
incremental taxes due as a result of such severance payments. In addition, all
stock options issued to Executive shall immediately be vested as of the
Termination Date.
 

2

--------------------------------------------------------------------------------





Section 10. Termination without Cause by the Company or for Good Reason by
Executive; Non-Renewal. This Agreement may be terminated by (i) the Company by
reason of the death or Disability (as hereinafter defined) of Executive or for
no reason at all, or (ii) Executive for Good Reason (as hereinafter defined);
provided that if this Agreement is terminated or not renewed pursuant to either
of subsections (i) or (ii) of this Section 10 prior to November 30, 2009, or if
the Company fails to renew this Agreement (as permitted by Section 3) through
November 30, 2009, the Company shall pay to Executive (or to his estate in the
event of termination due to Executive’s death) two year’s severance equal to the
amount of the compensation and other benefits described in Section 5 of this
Agreement to which Executive was entitled as of the Termination Date, with such
payments being made in equal installments over the 24 months following the
Termination Date, and such other amount as may be necessary to make Executive
whole for any incremental taxes due because such payments are deemed to be an
excess parachute payment, as such term is defined in Section 280G(b)(2) of the
Internal Revenue Code of 1986, as amended (whether such payments are paid in
cash or stock, pursuant to Executive’s election described below). The remaining
balance of any payments or other sums due Executive hereunder (or under Section
9) shall be immediately due and payable in a lump sum upon a Sale of the Company
(as hereinafter defined). A Sale shall mean a sale of all or substantially all
of the assets of the Company, a change of more than fifty percent of the voting
power of the Company, a merger or consolidation of the Company with or into
another entity, or if persons who at the Termination Date constituted the Board
of Directors cease for any reason to constitute at least a majority of the Board
of Directors. In addition, all stock options and restricted stock issued to
Executive shall immediately be vested as of the Termination Date. If the
Executive should fail to renew this Agreement at any time other than for Good
Reason or if the Company should fail to renew the Agreement after November 30,
2009, the Company shall not be required to pay any compensation to Executive
other than his annual base salary through the last day of the then current term
of the Employment Period, plus any bonus or incentive compensation which has
been earned or has become payable pursuant to the terms of any compensation or
benefit plan as of such date but which has not yet been paid.
 
Executive’s right to terminate his employment for Good Reason shall not be
affected by his incapacity due to physical or mental illness. In the event of
termination by reason of Executive’s death or Disability, medical,
hospitalization or disability benefits coverage comparable to those provided by
the Company during Executive’s lifetime shall be provided to his spouse and
dependents for the remaining term of this Agreement and thereafter will provide
Executive’s spouse and dependents with the option of purchasing such benefits
coverage through the Company. The benefits provided under this Section 10 shall
not be less favorable to Executive and his spouse and dependents in terms of
amounts, deductibles and costs, if any, than such benefits provided by the
Company to Executive, his spouse and dependents as of the Termination Date. This
Section 10 shall not be interpreted so as to limit any benefits to which
Executive, as a terminated employee of the Company, or his family may be
entitled under the Company’s life insurance, medical, hospitalization or
disability plans following his Termination Date or under applicable law.
 
At Executive’s election, in his sole discretion, any sums payable to Executive
pursuant to this Section 10 may be paid to Executive either in cash or shares of
common stock of the Company. Any portion of such sums that are paid in cash
shall be paid to Executive at such intervals (at least biweekly), net of
applicable federal state and local taxes of any kind required by law to be
withheld with respect to such payment, at the same time as salaries are paid
generally to other executive officers of the Company, unless there is a Sale as
provided above in which event, all sums due Executive shall immediately be due
and payable. All sums payable hereunder shall constitute severance payments (and
not salary continuation payments, whether in cash or stock, at Executive’s
election) and shall not be subject to offset for any reason or repayment in the
event Executive becomes employed elsewhere. Upon the breach by Executive of
Section 18 of this Agreement, the Company shall be entitled to cease making the
remainder of any such cash payments then owed to Executive.
 

3

--------------------------------------------------------------------------------





If Executive elects to receive any portion of any sums payable to Executive
pursuant to this Section 10 in common stock, the number of shares due to
Executive shall be determined by dividing such sum by the average closing price
per share of the common stock during the ten trading days immediately preceding
the termination or expiration, as applicable, of this Agreement. One-third of
such shares shall be paid within thirty days of termination or non-renewal, as
applicable, and two-thirds of such shares shall be paid on the last day of the
non-competition period contemplated by Section 18 of this Agreement; provided,
however, that if the non-competition period extends for more than one year after
such termination or expiration, as applicable, one-third of such shares shall be
paid within thirty days of termination or non-renewal, as applicable, one-third
of the shares shall be paid on the first anniversary of such termination or
expiration, as applicable, and the remaining shares shall be paid on the last
day of the non-competition period contemplated by Section 18 of this Agreement;
provided, further, that should Executive breach Section 18 of this Agreement,
any shares that have not yet been paid shall be canceled and returned to the
Company. For each tranche of shares of common stock issued to Executive
hereunder, the Company shall deliver registered shares or as promptly as
commercially reasonable thereafter, but in any event within 60 days, the Company
shall register the resale of such shares and keep the registration statement in
effect for not less than three (3) years.
 
Section 11. Definitions. In addition to the words and terms elsewhere defined in
this Agreement, certain capitalized words and terms used in this Agreement shall
have the meanings given to them by the definitions and descriptions in this
Section 11 unless the context or use indicates another or different meaning or
intent, and such definition shall be equally applicable to both the singular and
plural forms of any of the capitalized words and terms herein defined. The
following words and terms are defined terms under this Agreement:
 
11.01 “Disability” shall mean a physical or mental illness which, in the
judgment of the Company after consultation with the licensed physician attending
Executive, impairs Executive’s ability to substantially perform his duties under
this Agreement as an employee and as a result of which he shall have been absent
from his duties with the Company on a full-time basis for six consecutive
months.


11.02 A termination with “Cause” shall mean a termination of this Agreement by
reason of (i) Executive’s conviction of a felony or a crime involving moral
turpitude or any other crime involving dishonesty, disloyalty or fraud with
respect to the Company; or (ii) Executive’s arrest or indictment of any lesser
crime or offense committed in connection with the performance of Executive’s
duties hereunder; or (iii) if Executive willfully impedes or endeavors to
influence, obstruct or impede or fails to materially cooperate with an
investigation authorized by the Board of Directors of the Company, a
self-regulatory organization or a governmental department or agency.
 
11.03 “Good Reason” shall mean the occurrence of any of the following events
without Executive’s prior express written consent: (i) any material change in
his status, title, authorities or responsibilities (including reporting
responsibilities) under this Agreement which represents a demotion from such
status, title, position or responsibilities (including reporting
responsibilities); the assignment to him of any duties or work responsibilities
which are materially inconsistent with his status, title, position or work
responsibilities set forth in this Agreement or which are materially
inconsistent with the status, title, position or work responsibilities of a
chief executive officer and chairman of the board of directors of a
publicly-traded corporation; or any removal of Executive from, or failure to
appoint, elect, reappoint or reelect Executive to, any of such positions, except
in connection with the termination of his employment with Cause, or as a result
of his death or Disability; provided, however, that no change in title,
authorities or responsibilities customarily attributable solely to the Company
ceasing to be a publicly traded corporation shall constitute Good Reason
hereunder; (ii) the relocation of the principal office of the Company or the
reassignment of Executive to a location more than thirty (30) miles from
Farmington, Connecticut; (iii) the failure by the Company to continue in effect
any incentive, bonus or other compensation plan in which Executive participates,
unless an equitable arrangement (embodied in an ongoing substitute or
 

4

--------------------------------------------------------------------------------



 
alternative plan) has been made with respect to the failure to continue such
plan, or the failure by the Company to continue Executive’s participation
therein, or any action by the Company which would directly or indirectly
materially reduce his participation therein or reward opportunities thereunder;
provided, however, that Executive continues to meet all eligibility requirements
thereof; (iv) the failure by the Company to continue in effect any Executive
benefit plan (including any medical, hospitalization, life insurance or
disability benefit plan in which Executive participates), or any material fringe
benefit or prerequisite enjoyed by him unless an equitable arrangement (embodied
in an ongoing substitute or alternative plan) has been made with respect to the
failure to continue such plan, or the failure by the Company to continue
Executive’s participation therein, or any action by the Company which would
directly or indirectly materially reduce his participation therein or reward
opportunities thereunder, or the failure by the Company to provide him with the
benefits to which he is entitled under this Agreement; provided, however, that
Executive continues to meet all eligibility requirements thereof; (v) any other
material breach by the Company of any provision of this Agreement; (vi) the
failure of the Company to obtain a satisfactory agreement from any successor or
assign of the Company to assume and agree to perform this Agreement, as
contemplated in Section 21 hereof; (vii) any purported termination of
Executive’s employment which is not effected pursuant to a Notice of Termination
satisfying the requirements of this Agreement; and for purposes of this
Agreement, no such purported termination shall be effective; or (viii) if during
any twelve month period, persons who at the beginning of such period constitute
the Board of Directors cease for any reason to constitute at least a majority of
the Board of Directors.
 
11.04 Notice of Termination. “Notice of Termination” shall mean a written notice
which shall indicate the specific termination provision in this Agreement relied
upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated; provided, however, no such purported termination shall
be effective without such Notice of Termination; provided further, however, any
purported termination by the Company or by Executive shall be communicated by a
Notice of Termination to the other party hereto in accordance with Section 13 of
this Agreement.
 
11.05 Termination Date. “Termination Date” shall mean the date specified in the
Notice of Termination (which, in the case of a termination pursuant to Section 9
of this Agreement shall not be less than 60 days, and in the case of a
termination pursuant to Section 10 of this Agreement shall not be more than 60
days, from the date such Notice of Termination is given); provided, however,
that if within 30 days after any Notice of Termination is given the party
receiving such Notice of Termination notifies the other party that a dispute
exists concerning the termination, the Termination Date shall be the date
finally determined by either mutual written agreement of the parties or by the
final judgment, order or decree of a court of competent jurisdiction (the time
for appeal therefrom having expired and no appeal having been taken).
 
Section 12. Fees and Expenses. The Company shall pay all legal fees and related
expenses (including the costs of experts, evidence and counsel) incurred by
Executive as a result of a contest or dispute over Executive’s termination of
employment if such contest or dispute is resolved in Executive’s favor.
 
Section 13. Notices. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, or by expedited (overnight)
courier with established national reputation, shipping prepaid or billed to
sender, in either case addressed to the respective addresses last given by each
party to the other (provided that all notices to the Company shall be directed
to the attention of the Board with a copy to the Secretary of the Company) or to
such other address as either party may have furnished to the other in writing in
accordance herewith. All notices and communication shall be deemed to have been
received on the date of delivery thereof, on the third business day after the
mailing thereof, or on the second day after deposit thereof with an expedited
courier service, except that notice of change of address shall be effective only
upon receipt.
 

5

--------------------------------------------------------------------------------





Section 14. Life Insurance. The Company may, at any time after the execution of
this Agreement, apply for and procure as owner and for its own benefit, life
insurance on Executive, in such amounts and in such form or forms as the Company
may determine. Executive shall, at the request of the Company, submit to such
medical examinations, supply such information, and execute such documents as may
be required by the insurance company or companies to whom the Company has
applied for such insurance. Executive hereby represents that to his knowledge he
is in excellent physical and mental condition and is not under the influence of
alcohol, drugs or similar substance.
 
Section 15. Proprietary Information and Inventions. Executive understands and
acknowledges that:
 
15.01 Trust. Executive’s employment creates a relationship of confidence and
trust between Executive and the Company with respect to certain information
applicable to the business of the Company and its subsidiaries (collectively,
the “Group”) or applicable to the business of any vendor or customer of any of
the Group, which may be made known to Executive by the Group or by any vendor or
customer of any of the Group or learned by Executive during the Employment
Period.
 
15.02 Proprietary Information. The Group possesses and will continue to possess
information that has been created, discovered, or developed by, or otherwise
become known to, the Group (including, without limitation, information created,
discovered, developed or made known to Executive during the period of or arising
out of his employment by the Company) or in which property rights have been or
may be assigned or otherwise conveyed to the Group, which information has
commercial value in the business in which the Group is engaged and is treated by
the Group as confidential. Except as otherwise herein provided, all such
information is hereinafter called “Proprietary Information,” which term, as used
herein, shall also include, but shall not be limited to, data, functional
specifications, computer programs, know-how, research, technology, improvements,
developments, designs, marketing plans, strategies, forecasts, new products,
unpublished financial statements, budgets, projections, licenses, franchises,
prices, costs, and customer, supplier and potential acquisition candidates
lists. Notwithstanding anything contained in this Agreement to the contrary, the
term “Proprietary Information” shall not include (i) information which is in the
public domain, (ii) information which is published or otherwise becomes part of
the public domain through no fault of Executive, (iii) information which
Executive can demonstrate was in Executive’s possession at the time of
disclosure and was not acquired by Executive directly or indirectly from any of
the Group on a confidential basis, (iv) information which becomes available to
Executive on a non-confidential basis from a source other than any of the Group
and which source, to the best of Executive’s knowledge, did not acquire the
information on a confidential basis, or (v) information required to be disclosed
by any federal or state law, rule or regulation or by any applicable judgment,
order or decree or any court or governmental body or agency having jurisdiction
in the premises.
 
All Proprietary Information shall be the sole property of the Group and their
respective assigns. Executive assigns to the Company any rights Executive may
have or acquire in such Proprietary Information. At all times, both during
Executive’s employment by the Company and after its termination, Executive shall
keep in strictest confidence and trust all Proprietary Information, and
Executive shall not use or disclose any Proprietary Information without the
written consent of the Group, except as may be necessary in the ordinary course
of performing Executive’s duties as an Executive of the Company.
 
Section 16. Surrender of Documents; No Disparagement. Executive shall, at the
request of the Company, promptly surrender to the Company or its nominee any
Proprietary Information or document, memorandum, record, letter or other paper
in his possession or under his control relating to the operation, business or
affairs of the Group. Executive further agrees that he shall not, either during
the Employment Period or at any time thereafter, in any way disparage the
Company.
 

6

--------------------------------------------------------------------------------





Section 17. Other Agreements. Executive represents and warrants that Executive’s
performance of all the terms of this Agreement and as an Executive of the
Company does not, and will not, breach any agreement to keep in confidence
proprietary information acquired by Executive in confidence or in trust prior to
Executive’s employment by the Company. Executive has not entered into, and shall
not enter into, any agreement, either written or oral, which is in conflict with
this Agreement or which would be violated by Executive entering into, or
carrying out his obligations under, this Agreement.
 
Section 18. Restrictive Covenant. Executive acknowledges and recognizes
Executive’s possession of Proprietary Information and the highly competitive
nature of the business of the Group and, accordingly, agrees that in
consideration of the premises contained herein Executive will not, during the
period of Executive’s employment by the Company and for the period ending on the
later of November 30, 2009, or the first anniversary of the Termination Date,
(i) directly or indirectly engage in any Business Activities in the United
States, whether such engagement shall be as an employer, officer, director,
owner, employee, consultant, stockholder, partner or other participant in any
Business Activities, (ii) assist others in engaging in any Business Activities
in the manner described in the foregoing clause (i), or (iii) induce employees
of the Company to terminate their employment with the Company or engage in any
Business Activities in the United States; provided, however, that the ownership
of no more than two percent of the outstanding capital stock of a corporation
whose shares are traded on a national securities exchange or on the
over-the-counter market shall not be deemed engaging in any Business Activities.
Notwithstanding the foregoing, if the Company fails to make any payment required
by Section 10 of this Agreement within five days of notice of non-payment by
Executive to the Company or if there is a Sale, then the covenants in this
Section 18 immediately shall terminate.
 
Section 19. Remedies. Executive acknowledges and agrees that the Company’s
remedy at law for a breach or a threatened breach of the provisions herein would
be inadequate, and in recognition of this fact, in the event of a breach or
threatened breach by Executive of any of Sections 15, 16, 17 or 18 of this
Agreement, it is agreed that the Company shall be entitled to equitable relief
in the form of specific performance, a temporary restraining order, a temporary
or permanent injunction or any other equitable remedy which may then be
available, without posting bond or other security. Executive acknowledges that
the granting of a temporary injunction, a temporary restraining order or other
permanent injunction merely prohibiting Executive from engaging in any Business
Activities would not be an adequate remedy upon breach or threatened breach of
this Agreement, and consequently agrees upon any such breach or threatened
breach to the granting of injunctive relief prohibiting Executive from engaging
in any activities prohibited by this Agreement. No remedy herein conferred is
intended to be exclusive of any other remedy, and each and every such remedy
shall be cumulative and shall be in addition to any other remedy given hereunder
now or hereinafter existing at law or in equity or by statute or otherwise.
 
Section 20. Successive Employment Notice. Within five business days after the
Termination Date, Executive shall provide notice to the Company of Executive’s
next intended employment. If such employment is not known by Executive at such
date, Executive shall notify the Company immediately upon determination of such
information. Executive shall continue to provide the Company with notice of
Executive’s place and nature of employment and any change in place or nature of
employment during the period ending two years after the Termination Date.
Failure of Executive to provide the Company with such information in an accurate
and timely fashion shall be deemed to be a breach of this Agreement and shall
entitle the Company to all remedies provided for in this Agreement as a result
of such breach.


Section 21. Successors. This Agreement shall be binding on the Company and any
successor to any of its businesses or assets. Without limiting the effect of the
prior sentence, the Company shall use its best efforts to require any successor
or assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place. As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor or
assign to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement or which is otherwise obligated under this Agreement by
the first sentence of this Section 21, by operation of law or otherwise.
 

7

--------------------------------------------------------------------------------





Section 22. Binding Effect. This Agreement shall inure to the benefit of and be
enforceable by Executive’s personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Executive should die while any amounts would still be payable to him hereunder
if he had continued to live, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to Executive’s
estate.
 
Section 23. Modification and Waiver. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by Executive and such officer as may be
specifically designated by the Board. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.
 
Section 24. Headings. Headings used in this Agreement are for convenience only
and shall not be used to interpret or construe its provisions.
 
Section 25. Amendments. No amendments or variations of the terms and conditions
of this Agreement shall be valid unless the same is in writing and signed by
each of the parties hereto.
 
Section 26. Severability. The invalidity or unenforceability of any provision of
this Agreement, whether in whole or in part, shall not in any way affect the
validity or enforceability of any other provision herein contained. Any invalid
or unenforceable provision shall be deemed severable to the extent of any such
invalidity or unenforceability. It is expressly understood and agreed that,
while the Company and Executive consider the restrictions contained in this
Agreement reasonable for the purpose of preserving for the Company the goodwill,
other proprietary rights and intangible business value of the Company, if a
final judicial determination is made by a court having jurisdiction that the
time or territory or any other restriction contained in this Agreement is an
unreasonable or otherwise unenforceable restriction against Executive, the
provisions of such clause shall not be rendered void but shall be deemed amended
to apply as to maximum time and territory and to such other extent as such court
may judicially determine or indicate to be reasonable.
 
Section 27. Governing Law; Venue. This Agreement shall be construed and enforced
pursuant to the laws of the State of Connecticut, excluding its choice of law
provisions. Both parties submit to the jurisdiction of the United States
District Court, District of Connecticut at Hartford and the Superior Court in
and for Hartford County, Connecticut, as the exclusive proper forum in which to
adjudicate any case or controversy arising hereunder. The prevailing party shall
be entitled to an award of its reasonable attorneys’ fees incurred in connection
with any such judicial proceedings.
 
Section 28. Counterparts. This Agreement may be executed in more than one
counterpart and each counterpart shall be considered an original.
 
Section 29. Exhibits. The Exhibits attached hereto are incorporated herein by
reference and are an integral part of this Agreement.
 
IN WITNESS WHEREOF, this Agreement has been duly executed by the Company and
Executive in four counterparts as of the date first above written.
 

       
DRUGMAX, INC.
 
   
   
    By:   /s/ Peter Grua  

--------------------------------------------------------------------------------

Peter Grua
Chairman, Compensation Committee

       
EXECUTIVE
 
   
   
    By:   /s/ Edgardo A. Mercadante  

--------------------------------------------------------------------------------

Edgardo A. Mercadante

 
 
8

--------------------------------------------------------------------------------